In an action for specific performance of an agreement to sell real property situated in Richmond County, plaintiffs’ motion to examine defendants, residents of Philadelphia, before trial, was denied without prejudice to an application for an examination by interrogatories or by open commission. Order modified on the law and the facts by striking out the first ordering paragraph and in place thereof substituting a provision that the motion to examine defendants individually be granted. As so modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to appellants. The opposing affidavit fails to disclose that it would be unduly burdensome or result in any serious inconvenience or unnecessary hardship to require defendants to appear in Richmond County for the examination. (Wolf v. Union Waxed & Parchment Paper Co., 148 App. Div. 623.) Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. Settle order on notice within five days from the entry of the order hereon.